Citation Nr: 1125325	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  04-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder as due to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from December 1969 to September 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2006, the Board remanded the Veteran's case to the RO for further development.  In a September 2009 decision, the Board denied his claims for service connection for bilateral ankle and hip disorders as due to his service-connected bilateral knee disability.  At that time, the Board remanded the Veteran's claim for service connection for a low back disorder as due to his service-connected bilateral knee disability to the RO for further evidentiary development.


FINDING OF FACT

The evidence of record preponderates against a finding that a low back disorder had its onset during or is otherwise related to the Veteran's active service or his service-connected bilateral knee disability, nor was arthritis manifested to a compensable degree within one year of discharge from active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the Veteran's active military service, nor may arthritis be presumed to have been incurred therein and low back disability is not proximately due to or the result of service-connected knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In April and June 2008 and January, March, and May 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the April and June 2008 and January and May 2009 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

As noted above, in September 2009, the Board remanded the Veteran's case to the RO for further development that included scheduling the Veteran for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA orthopedic examination regarding his claimed low back disorder in March 2010.

The Board finds that the March 2010 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2010).

The Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports, dated from 1994 to 2010, and his written statements in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995).

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as having back pain, a broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran seeks service connection for a low back disorder as due to his service-connected bilateral knee disability.  He asserts that he developed a back disorder as a result of an awkward gait that he attributes to his service-connected bilateral knee disability.  Thus, he contends that service connection is warranted for a low back disorder.  

The record reflects that, in a September 1973 rating decision, the RO granted service connection for chondromalacia of both knees that was awarded a single 10 percent disability evaluation.  Separate 10 percent disability ratings for each knee have been in effect since May 1999.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a low back disorder.  When examined for separation in June 1973, the Veteran's spine was normal.

Post service, a June 1999 VA examination report is not referable to complaints or diagnosis of a back disorder.

Private medical records from S.W., M.D., an orthopedist, dated from April to July 2002, indicate that, in April 2002, x-rays of the Veteran's spine showed a slight amount of lumbar lordosis that did not concern the physician and, in July 2002, the Veteran complained of right side midback pain.  A September 2002 treatment record from W.W., M.D., another private physician, notes "very modest degenerative changes in the [the Veteran's] lumbar spine".

According to an August 2002 VA examination report, the Veteran had mechanical low back pain.

A February 2003 VA examination report includes findings of an objectively normal back with significant positive findings of possible symptom exaggeration.  Results of recent x-rays demonstrated the absence of any osteoarthritic changes in the Veteran's back.

May 2005 VA outpatient records include the Veteran's complaints of mid-back pain.  A June 2005 VA outpatient record indicates that examination of his thoracolumbar spine showed mild wedging in the midthoracic vertebral body. 

Results of a January 2006 magnetic resonance image (MRI) of the Veteran's cervical spine, performed by VA, revealed multilevel degenerative changes, according to the March 2010 VA examination report, discussed below. 

VA outpatient records reveal that, in May 2006, the Veteran complained of chronic left mid-back pain and had a wedge deformity.  In June 2007, a nurse practitioner reviewed results of a MRI of the Veteran's lumbar spine that showed areas of disk disease.  A March 2008 VA bone density axial skeleton report indicates normal bone density with osteopenia in the Veteran's lumbar spine.

As noted above, in March 2010, the Veteran underwent VA orthopedic examination.  According to the examination report, the orthopedist reviewed the Veteran's medical records.  The Veteran said that he began having back pain approximately five years earlier because he walked "funny in a waddling-type of gait".  He described his history of bilateral knee problems and constant knee pain.  His pain was initially in the lower thoracic area, then in the buttock area, and now in the left side of the neck toward the left shoulder.  His pain also radiated down his legs to both ankles.  The Veteran did not ambulate with a device and would not disclose how far he was able to walk.  He said he was unsteady and ran into walls.  

Objectively, the Veteran was observed to walk with a waddling-type of gait and constantly complained of pain in his back, knees, and ankles.  Other than the strange gait, he walked with a heel to toe gait and appeared to have normal symmetry to motion in his cervical and thoracolumbar spine.  Results of x-rays of the Veteran's lumbar spine taken at the time of the examination showed that his lumbar lordosis and vertebral body heights were well maintained with no evidence of multilevel spondylosis or spondylolisthesis.  The radiologic impression was multilevel degenerative changes.  X-rays of his thoracic spine included an impression of mild anterior wedge compression at T9-10 vertebral bodies.  

Upon clinical evaluation, the impression was degenerative arthritis of the thoracolumbar spine of mild to moderate degree, based upon review of x-ray reports of the thoracolumbar spine.  The VA examiner opined that it was less likely as not that the Veteran's thoracolumbar spine disorder was related to his service-connected bilateral knee disability.

In a March 2010 Addendum, the VA examining orthopedist provided an explanation for his opinion that it was less likely as not that the Veteran's current thoracolumbar condition was related to the bilateral knee disability.  It was explained that the Veteran's current thoracolumbar spine diagnosis was degenerative arthritis of the spine of mild to moderate degree.  The objective examination findings revealed normal alignment of the Veteran's lower extremities with no deformity and no significant leg length inequality.  It was also noted that the Veteran was uncooperative on examination of his lower extremity joints for range of motion evaluation.  Results of current x-rays of the Veteran's knees were interpreted as normal.  In sum, on clinical examination and by x-ray, there was no significant objective finding as far as any deformity or shortening of one of the lower extremities to justify relating the Veteran's spine condition to his service-connected bilateral knee disability.

The Veteran has contended that service connection should be granted for a low back disorder as due to his service-connected bilateral knee disability.  However, although the evidence shows that degenerative arthritis of the spine has been diagnosed, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof, including the Veteran's service-connected bilateral knee disability.  In short, no medical opinion or other medical evidence relating the Veteran's thoracolumbar spine arthritis to service or any incident of service, including a service-connected disability, has been presented.  See 38 C.F.R. § 3.310, Allen, supra; see also, Wallin, Reiber, supra.

On the other hand, the record reflects that the Veteran's spine was normal on separation from service and the first post-service evidence of record of back pain is from 2002, and a low back disorder is from 2005, over 30 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

More significantly, in fact, the only probative opinion of record is that of the March 2010 VA orthopedic examiner who opined that, on clinical examination and by x-ray, there was no significant objective finding as far as any deformity or shortening of one of the lower extremities to justify relating the Veteran's spine condition to his service-connected bilateral knee disability.  The VA examiner provided a clear rationale to support that opinion.  There is no competent medical evidence to contradict this opinion.

While the Veteran maintains that he has a low back disorder due to his service-connected bilateral knee disability, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain, a broken leg, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  The Veteran is competent to claim that he has an abnormal gait and that his back hurts when he walks.  However, the Veteran's self-reported symptoms are not credible.  It was noted that he exhibited symptom amplification on VA examination in 2010, and this was also noted on examination in 2003.  He did not cooperate on the examination and his complaints cannot be relied upon as true assessments of his orthopedic disability under the circumstances.  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for a low back disorder as due to a service-connected bilateral knee disability, and his claim is therefore denied.


ORDER

Service connection for a low back disorder as due to a service-connected bilateral knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


